               Case 3:14-cv-05900-RAJ Document 34 Filed 12/08/20 Page 1 of 3




1                                                    United States District Judge Richard A. Jones

2

3

4

5

6
                          UNITED STATES DISTRICT COURT
7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
8                                        )
     EDWARD SCHIFFER,                    ) CIVIL NO. 2:14-cv-05900-RAJ
9
                                         )
10                  Plaintiff,           ) ORDER FOR ATTORNEY'S FEES
                                         ) PURSUANT TO 42 U.S.C. § 406(b)
11   vs.                                 )
                                         )
12   COMMISSIONER OF SOCIAL SECURITY,    )
                                         )
13                    Defendant.         )
14

15
            THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
16
     Motion for Attorney Fees Pursuant To 42 U.S.C.§ 406(b), the Court having considered the
17
     contentions of Plaintiff and Defendant, good cause having been shown for entry of the Order,
18
     now therefore, it is hereby
19
            ORDERED that Plaintiff’s attorney Amy Gilbrough is allowed an attorney fee of
20
     $24,000.00, pursuant to 42 U.S.C. § 406(b). Because Ms. Gilbrough already received a fee under
21
     the Equal Access to Justice Act of $8056.43, the remaining amount owed is $15,943.57.
22

23

24

25

     ORDER FOR ATTORNEY FEES PURSUANT TO 42                       Douglas Drachler McKee & Gilbrough, LLP
     U.S.C. § 406(b) [2:14-cv-05900-RBL] - 1                      1904 Third Ave. Suite 1030
                                                                  Seattle, WA 98103
                                                                  (206) 623-0900
               Case 3:14-cv-05900-RAJ Document 34 Filed 12/08/20 Page 2 of 3




1           If the Social Security Administration is still withholding this amount, it is directed to send
     this amount to Plaintiff’s attorney, Amy Gilbrough, minus any applicable fees ordered by statute.
2

3
       Dated this 8th day of December, 2020.
4

5

6
                                                               The Honorable Richard A. Jones
                                                               United States District Court
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER FOR ATTORNEY FEES PURSUANT TO 42                          Douglas Drachler McKee & Gilbrough, LLP
     U.S.C. § 406(b) [2:14-cv-05900-RBL] - 2                         1904 Third Ave. Suite 1030
                                                                     Seattle, WA 98103
                                                                     (206) 623-0900
           Case 3:14-cv-05900-RAJ Document 34 Filed 12/08/20 Page 3 of 3




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER FOR ATTORNEY FEES PURSUANT TO 42        Douglas Drachler McKee & Gilbrough, LLP
     U.S.C. § 406(b) [2:14-cv-05900-RBL] - 3       1904 Third Ave. Suite 1030
                                                   Seattle, WA 98103
                                                   (206) 623-0900
